Exhibit 10.3

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 27, 2020, and is entered into by and among RTI Surgical, Inc., a Delaware
corporation (“Borrower Representative”), and JPMorgan Chase Bank, N.A., as
administrative agent (“Administrative Agent”), and as a Lender.

W I T N E S S E T H:

WHEREAS, the Borrower Representative, Pioneer Surgical Technology, Inc., a
Michigan corporation (together with Borrower Representative, each a “Borrower”
and, collectively, the “Borrowers”), the other Loan Parties party thereto, the
Administrative Agent, and the Lenders from time to time party thereto, are
parties to that certain Credit Agreement dated as of June 5, 2018 (as amended,
modified and supplemented from time to time, the “Credit Agreement”; capitalized
terms not otherwise defined herein have the definitions provided therefor in the
Credit Agreement);

WHEREAS, the Borrowers, the Second Lien Agent, the other Loan Parties party
thereto, and certain lenders from time to time party thereto, are parties to the
Second Lien Credit Agreement, and have informed the Administrative Agent that
the Borrowers and the Loan Parties desire to enter into that certain Second
Amendment to Second Lien Credit Agreement dated as of the date hereof (the
“Second Amendment to Second Lien Credit Agreement”) in the form attached hereto
as Exhibit A; and

WHEREAS, in connection with the foregoing, the Borrowers, the other Loan
Parties, the Lenders and the Administrative Agent have agreed to modify the
Credit Agreement as provided herein, in each case subject to the terms and
provisions hereof.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Agreements Regarding Availability Block. Borrower Representative, on behalf
of itself, and on behalf of each of the other Loan Parties, hereby agrees and
acknowledges that at all times from the date hereof through and including the
Fourth Amendment Availability Block End Date (or such shorter period as agreed
to by the Administrative Agent in its sole discretion) there shall be a
$8,000,000 block on Availability under the Credit Agreement; provided that
without limiting the terms of this Amendment, such block shall not be applied to
any calculation of “Availability” pursuant to the Credit Agreement with respect
to Cash Dominion Period, Covenant Testing Period, Examination Threshold Amount
or Weekly Reporting Period (such block, the “Fourth Amendment Availability
Block”). Borrower Representative, on behalf of each Loan Party, acknowledges and
agrees that the Fourth Amendment Availability Block is an integral condition to
the Administrative Agent and the Lenders entering into this Amendment. The
Fourth Amendment Availability Block hereby replaces in its entirety the
Availability Block (as defined and set forth in that certain Waiver and Third
Amendment to Credit Agreement, dated as of April 7, 2020, by and between
Borrower Representative and Administrative Agent).



--------------------------------------------------------------------------------

For purposes hereof, “Fourth Amendment Availability Block End Date” means the
earlier of (x) the date upon which at least $25,000,000 of the Second Amendment
Incremental Term Loan Commitments (as defined in the Second Amendment to Second
Lien Credit Agreement) have been funded to Borrower Representative in accordance
with the Second Lien Credit Agreement and evidence of such funding, in form and
substance satisfactory to Administrative Agent, shall have been received by
Administrative Agent, and (y) the date upon which (1) no Default or Event of
Default exists under the Credit Agreement (including pursuant to clause (g) of
Article VII with respect to the Second Lien Credit Agreement) and (2) the Second
Lien Agent notifies the Borrower Representative that, for any reason, Second
Amendment Incremental Term Loan Commitments (as defined in the Second Amendment
to Second Lien Credit Agreement) have been terminated in accordance with the
terms of the Second Lien Credit Agreement and evidence of such termination, in
form and substance satisfactory to Administrative Agent, shall have been
delivered to Administrative Agent.

2. Amendments to Credit Agreement. In reliance upon the representations and
warranties of the Borrower Representative set forth in Section 4 below, and
subject to the satisfaction of the conditions set forth in Section 3 herein, the
Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the below definitions to read as follows:

““Applicable Rate” means, for any day, (a) with respect to any Loan, 2.75% per
annum and (b) with respect to the commitment fees payable hereunder, 0.25% per
annum.”

““Maturity Date” means the earlier to occur of (a) June 5, 2023, or any earlier
date on which the Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof and (b) the date that is 30 days prior to the
Second Amendment Incremental Maturity Date (as defined in the Second Lien Credit
Agreement), as the same may be extended from time to time pursuant to the terms
of the Second Lien Credit Agreement and such extension is agreed to by the
Lenders.

(b) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition therein in appropriate alphabetical order:

““Fourth Amendment Effective Date” means April 27, 2020.”

(c) Section 5.01(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(f) as soon as available but in any event within thirty (30) days of the end of
each calendar month (or within three (3) Business Days of each Friday (x) during
any Weekly Reporting Period and (y) during the period commencing on the Fourth
Amendment Effective Date and continuing until July 1, 2020), and at such other
times as may be necessary to re-determine Availability or as may be requested by
the Administrative Agent in its Permitted Discretion, as of the period then
ended, a Borrowing Base Certificate and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as the Administrative Agent may reasonably request;”

 

-2-



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. The effectiveness of Section 1 and Section 2 of
this Amendment is subject to the prior or concurrent consummation of each of the
following conditions:

(a) the Administrative Agent shall have received a copy of this Amendment
executed by the Loan Parties, Administrative Agent and the Lenders;

(b) the Administrative Agent shall have received a copy of that certain
Amendment No. 2 to Intercreditor Agreement, dated as of the date hereof,
executed by Administrative Agent, Second Lien Agent and the Loan Parties party
thereto;

(c) the Administrative Agent shall have received a copy of the Second Amendment
to Second Lien Credit Agreement executed by the Loan Parties, the Second Lien
Agent and the Second Lien Lenders;

(d) the Administrative Agent shall have received evidence in form and substance
satisfactory to Administrative Agent of the funding of at least $16,500,000 of
Second Amendment Incremental Term Loans (as defined in the Second Amendment to
Second Lien Credit Agreement) to Borrower Representative in accordance with the
Second Lien Credit Agreement;

(e) as of the date hereof, after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing or shall be caused by the
transactions contemplated by this Amendment; and

(f) Borrowers shall have paid all documented fees, costs and expenses due and
payable as of the date hereof under the Credit Agreement and the other Loan
Documents, including the Amendment Fee (defined below).

4. Representations and Warranties. To induce the applicable Lenders to enter
into this Amendment, Borrower Representative, on behalf of each Loan Party,
represents and warrants to such Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment been duly executed and delivered by such Loan Party;

(b) each of the representations and warranties contained in Article III of the
Credit Agreement and in all other Loan Documents executed by any Loan Party in
connection therewith, are true and correct in all material respects as of the
date hereof with the same force and effect as if such had been made on the date
hereof and that any representation or warranty that specifically refers to a
prior date shall be true and correct in all material respects as of such date
(it being understood and agreed that any representation or warranty which is
subject to any materiality qualifier is true and correct in all respects); and

 

-3-



--------------------------------------------------------------------------------

(c) no Default or Event of Default has occurred and is continuing on the date
hereof or shall be caused by the transactions contemplated by this Amendment.

5. Amendment Fee. In consideration for entering into this Amendment, Borrower
Representative, on behalf of itself and each Borrower, agrees to pay to the
Administrative Agent a non-refundable amendment fee equal to $80,000 on the date
hereof (the “Amendment Fee”), which Amendment Fee shall be fully earned, due,
and payable in cash on the date hereof and non-refundable when paid.

6. Acknowledgment and Reaffirmation of Loan Documents. Borrower Representative,
on behalf of each Loan Party, hereby ratifies, affirms, acknowledges and agrees
that the Credit Agreement and the other Loan Documents to which it is a party
represent the valid and enforceable obligations of such Loan Party, subject to
the applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Borrower Representative, on behalf of each Loan Party, hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payment of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by Borrower Representative, on
behalf of each Loan Party, in all respects.

7. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., “pdf”) transmission of executed signature pages
hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.

9. Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.

 

-4-



--------------------------------------------------------------------------------

10. Release.

(a) In consideration of the agreements of the Lenders contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Borrower Representative, on behalf of each Loan Party, on
behalf of itself and its and their successors, assigns, and other legal
representatives (each Loan Party and all such other Persons being hereafter
referred to collectively as the “Releasors” and individually as a “Releasor”),
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Administrative Agent and the Lenders, and their successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors,officers, attorneys, employees, agents, other
representatives, and any consultants engaged by the Administrative Agent and the
Lenders or their counsel (the Administrative Agent and each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Releasor may now own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

(b) Each Releasor understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Releasor agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

11. Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of Illinois, without regard to conflict of laws principles
that would require the application of laws other than those of the State of
Illinois. Whenever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

[Signature Pages Follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

BORROWER REPRESENTATIVE: RTI SURGICAL, INC.

By:    

Name: Jonathon M. Singer Title:   Chief Financial and Administrative Officer

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

By:    

Name:    

Title:    